Exhibit 99.1 At the Company: Akorn, Inc. Tim Dick, Chief Financial Officer (847) 279-6150 FOR IMMEDIATE RELEASE Akorn Completes the Acquisition of Certain Assets of Kilitch Drugs in India LAKE FOREST, IL— February 28, 2012 Akorn, Inc. (NASDAQ: AKRX), a niche generic pharmaceutical company (the “Company”), announced today that its wholly owned subsidiary, Akorn India Private Limited (“AIPL”), has completed and closed the previously announced acquisition of certain assets of Kilitch Drugs India Limited (“KDIL”), a leading contract manufacturer of sterile injectables in India, as well as certain assets of NBZ Pharma Limited. Raj Rai, Chief Executive Officer commented, “We look forward in establishing our global presence with this acquisition as well as expanding our capabilities in becoming a world class sterile injectables manufacturer.We also look forward in working closely with the Promoters of KDIL to provide a smooth transition in the coming months.” About Akorn, Inc. Akorn, Inc. is a niche pharmaceutical company engaged in the development, manufacture and marketing of multisource and branded pharmaceuticals.Akorn has manufacturing facilities located in Decatur, Illinois and Somerset, New Jersey where the Company manufactures ophthalmic and injectable pharmaceuticals.Additional information is available on the Company’s website at www.akorn.com. About Kilitch Drugs India Limited Kilitch Drugs (India) Limited [BSE: 524500; NSE: KILITCH] is a listed Indian pharmaceutical company engaged in manufacturing and marketing of generic pharmaceutical formulations in multiple dosage forms, including injectables (liquid and dry), solids, liquids and parenterals. The company has two formulation manufacturing facilities, located in Navi Mumbai and Paonta Sahib, and it has forayed into marketing and distribution of ophthalmology range of products in India and certain overseas markets. Additional information is available on Kilitch’s website at www.kilitch.in. Forward Looking Statement Certain statements in this press release that are not strictly historical may be “forward-looking” statements, which are intended to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act. These statements relate to future events or future financial performance, and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. Factors that could materially affect our actual results, levels of activity, performance or achievements include, but are not limited to, the following items: (i) Our ability to generate cash from operations sufficient to meet our working capital requirements; (ii) Our ability to sustain positive relationships with our major customers; (iii) The effects of federal, state and other governmental regulation on our business; (iv) Our success in developing, manufacturing, acquiring and marketing new products; (v) The success of our strategic partnerships for the development and marketing of new products; (vi) Our ability to comply with all of the requirements of the U.S. Food and Drug Administration (“FDA”), including current Good Manufacturing Practices regulations; (vii) Our ability to bring new products to market and the effects of sales of such products on our financial results; (viii) The effects of competition from generic pharmaceuticals and from other pharmaceutical companies; (ix) Our ability to effectively integrate acquired businesses; (x) Our ability to raise funds to pay interest on our outstanding convertible senior notes or repurchase the notes upon a fundamental change; (xi) Our ability to obtain additional funding or financing to operate and grow our business; (xii) Availability of raw materials needed to produce our products. Additional factors that could cause actual results to differ materially from those reflected in the forward-looking statements include, but are not limited to, the risks discussed in the “Risk Factors” section included within the Company’s most recent Annual Report on Form 10-K and subsequent Quarterly Reports on Form 10-Q filed with the SEC and the risks discussed in the Company’s other filings with the SEC. Readers are cautioned not to place undue reliance on these forward-looking statements. Except as may be required by law, the Company undertakes no obligation to address or publicly update or revise these forward-looking statements to reflect new information, events or circumstances. These cautionary statements should be considered in connection with any subsequent written or oral forward-looking statements that may be made by the Company or by persons acting on its behalf and in conjunction with the Company’s periodic SEC filings.
